Title: From John Quincy Adams to Abigail Smith Adams, 12 May 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



Reval 12. May 1814.

I left St: Petersburg on the 28th. of last Month, as in the Letter of which I now enclose a press-Copy, I mentioned to you was my intention, and I arrived here on the morning of the first of May.—The ice had not then broken up in this harbour, and no vessel has yet ventured to sail from it—I have engaged a passage for Stockholm in one of the first which will depart, and I am now flattered with the hope that it will be in two or three days.—I write you now because I have at present an abundance of leisure;  and may very probably have none for some time after my arrival in Sweden—I am alone, and under the necessity of copying my own Letters—For I dare not write a line of which I do not keep a Copy, and the Laws of Congress, and the arrangements of the Executive have taken away from me, first my private Secretary, and then my Secretary of Legation, without notice, and without answer to my requests for instructions on the subject, repeated regularly once a quarter, for nearly four years.
My situation in this respect has been for a long time not a little embarrassing; but it would be of no use, and might be improper for me to trouble you with the details. Mr Smith has been nearly two years performing the duties of my Secretary of Legation without any regular Commission, and it was not untill the arrival of Mr Gallatin and Mr Bayard in Russia that he or I knew the situation in which he was placed—Since that time it has been impossible for him to get a passage home, and as no other Secretary was appointed he has continued to perform the duties, and I have paid him the Salary of the Office, for which there has been constantly an Appropriation by Law—But this can no longer continue; and he must find his way home with his family as well as he can.—It was no good Fortune to him, or to me that he came with me from America; but I wish not to dwell upon a painful Subject—I hope and believe that after returning home the sense of the duties with which he has not charged himself will duly weigh upon his mind, and influence his conduct—His public duties he has always performed to the best of his ability, with zeal, discretion and fidelity.
He is to embark, as soon after Mr Harris’s return to St: Petersburg as possible—to go to Gothenburg; and thence by the first possible opportunity to the United States—Mr Harris is to be the Chargé d’Affairs in my absence; but he was in Holland, or in England when I received the order to go to Sweden, and could not be informed of his appointment, untill he received the notification of it from me—It will probably by the last of next Month before he returns, and untill then I have left the Affairs of the Legation in Mr Smith’s hands—My wife and Charles also remain for the present at St Petersburg.—After Mr & Mrs Smith embark they will be left there alone, but will come and join me at Gothenburg, if the course of Events there should prolong my residence at that place, or render my return to Russia inexpedient.
The Coalition of all Europe against France has at length been crowned, with complete success. The annals of the World do not I believe furnish an example of such a reverse of Fortune as that Nation has experienced within the last two Years—The interposition of Providence to produce this mighty change has been so signal, so peculiar, so distinct from all human co-operation, that in ages less addicted to superstition than the present it might have been considered as miraculous—As a Judgment of Heaven, it will undoubtedly be considered by all pious Minds now and hereafter; and I cannot but indulge the Hope that it opens a Prospect of at least more Tranquility, and Security to the civilized part of Mankind than they have enjoyed the last half Century—France for the last twenty-five Years has been the scourge of Europe; in every change of her Government she has manifested the same ambitious, domineering, oppressive and rapacious Spirit to all her Neighbours—She has now fallen a wretched and helpless victim into their hands—dethroning the Sovereign she had chosen, and taking back the family she  had expelled, at their command; and ready to be dismembered and parceled out as the Resentment or the Generosity of her Conquerors shall determine.—The final Result is now universally, and in a great degree justly imputable to one Man—Had Napoleon Bonaparte, with his extraordinary Genius, and transcendent military talents, possessed an ordinary portion of Judgment or common Sense, France might have been for ages the preponderating Power in Europe, and he might have transmitted to his Posterity the most powerful Empire upon Earth, and a name to stand by the Side of Alexander, Caesar and Charlemagne.—A name surrounded by such a blaze of Glory, as to blind the eyes of all humankind to the baseness of its origin and even to the blood with which it would still have been polluted. But if the Catastrophe is the work of one Man, it was the Spirit of the Times and of the Nation, which brought forward that Man, and concentrated in his person and character the whole issue of the Revolution. “Oh! it is the Sport, (says Shakespear) to see the Engineer hoist by his own petar.”—The sufferings of Europe are compensated and avenged in the humiliation of France—It is now to be seen what use the avengers will make of their Victory. I place great reliance upon the Moderation, Equity, and Humanity of the Emperor Alexander, and I freely confess I have confidence in Nothing else.—The allies of the Continent must be governed entirely by him, and as his resentments must be sufficiently gratified by the plenitude of his success, and the irretrievable downfall of his Enemy, I hope and wish to believe that he has discerned the true path of glory, open before him, and that he will prove inaccessible to all the interested views, and rancorous passions of his associates.—The great danger of the present moment appears to me to be that the policy of crippling France, to guard against her future power will be carried too far. Of the dispositions of England there can be no question; of those which will stimulate all the immediate neighbours of France there can be as little doubt; and France can have so little to say or to do for herself, that she begins by taking the Sovereign who is to seal her doom, from the hands of her Enemies—The real part for the Emperor Alexander now to perform, is that of the Umpire and Arbitrator of Europe—To fill that part according to the exigency of the Times, he must forget that he has been the principal party to the War; he must lay aside all his own Passions, and resist all the instigations of his co-operators—He must discover the true Medium between the excess of liberality which would hazard the advantages of the present opportunity to circumscribe the power of France within bounds consistent with the safety and tranquility of her neighbours, and the excess of Caution, which the Jealousy of those neighbours, and perhaps his own would suggest, to secure them at all Events, by reducing France to a State of real Impotence, and thus leaving her future situation dependent upon their discretion—I have no doubt that the Emperor will see all this in the general principles and I wait not without anxiety to observe its application to his measures.
I have not yet heard of the arrival of Messrs: Russell and Clay at Gothenburg; but I am afraid they will be there long before me—It has been intimated to me that the British Government will make no appointment of Commissioners to meet us, untill they shall have formal  notice from us of our Appointment—I should regret more deeply this loss of Time, if I was more sanguine in my expectations of the Event—I have no resource but in Optimism.—Whatever is, is right—and I am ever faithfully your’s 

A.